ACCEPTED
                                                                                                                                       05-15-00081-CR
                                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                                      DALLAS, TEXAS
Appellate Docket Number:        05-15-00081-CR                                                                                    3/18/2015 5:03:17 PM
                                                                                                                                            LISA MATZ
                                                                                                                                                CLERK
Appellate Case Style: Style:    DEJUAN GEIL HOLLIS
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:           05-15-00126-CR                                                                5th COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                                                        3/18/2015 5:03:17 PM
                                                                                                              LISA MATZ
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     DEJUAN                                                         Lead Attorney
Middle Name: GEIL                                                      First Name:          Celia
Last Name:      HOLLIS                                                 Middle Name: M.
Suffix:                                                                Last Name:           Sams
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Law Offices of Celia M. Sams
                                                                       Address 1:           P.O. Box 775
                                                                       Address 2:
                                                                       City:                Rowlett
                                                                       State:       Texas                        Zip+4:   75030
                                                                       Telephone:           (972) 475-7476         ext.
                                                                       Fax:         18662144350
                                                                       Email:       celiamsams@gmail.com
                                                                       SBN:         04722100

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas- DALLAS County D. A.                                  Lead Attorney
Middle Name:                                                                    First Name:          SUSAN
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           HAWK
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              DALLAS County District Attorney
                                                                                Address 1:           133 N. RIVERFRONT BLVD
                                                                                Address 2:           LB 19
                                                                                City:                DALLAS
                                                                                State:       Texas                       Zip+4:    75207
                                                                                Telephone:           214 653 3600           ext.
                                                                                Fax:         214 653 5774
                                                                                Email:
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Criminal Felony
or type of case):                                                               Date notice of appeal filed in trial court: February 11, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: December 12, 2014
Offense charged: AGG SEX CONTACT / child / 14                                   Punishment assessed: 5 yrs TDCJ--ID & 0 FINE

Date of offense:    01-25-2013                                                   Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Nolo Contendere                                                Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    291ST Judicial District                                         Clerk's Record:
County: DALLAS                                                            Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            F13 51945                Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested:
First Name:       Jennifer                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Balido
Suffix:
Address 1:        133 N. Riversfront Blvd
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214 653 5872           ext.
Fax:      214 653 2768
Email: Jeanette.Hollingsworth@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested:
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Peri
Middle Name:
Last Name:        Wood
Suffix:
Address 1:        133 Riverfront
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214 653 5873           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: 03/18/2015

                                                                                      State Bar No: 04722100
Printed Name:

Electronic Signature: /s/ Celia M. Sams /s/                                           Name: Celia M. Sams
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on March 18, 2015             .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Celia M. Sams /s/
                                                                         (Optional)

                                                                  State Bar No.:      04722100
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: 03/18/2015
Manner Served: Fax
First Name:       Susan
Middle Name:
Last Name:        Hawk
Suffix:
Law Firm Name: Dallas County District Attorney
Address 1:        133 Riverfront Blvd
Address 2:        LB19
City:             Dallas
State     Texas                     Zip+4: 75207

Telephone:        214 653 3600          ext.
Fax:      214 653 5774
Email:    shawk@dallascounty.org




                                                                   Ver. 1.0.0 7/12


                                                     Page 5 of 5